DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 and Species B in the reply filed on 02/15/2022 is acknowledged.  Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP’279 (JP 2005-067279) in view of Aoki et al. (US 4,934,428).
Regarding claim 16, FIG. 1 of JP’279 teaches a heavy duty tire comprising a pair of beads, a carcass 5 having a pair of turn up portions 5a, a belt 6, a pair of sidewalls, and a pair of cushions B (a pair of stabilizer ply inserts).  Each cushion has a first end that is radially below the belt and a second end which is radially lower than an end of the turn up portion 5a.  See FIG. 1 of JP’279 which illustrates an overlap configuration between the cushion B and an end of the turn up portion 5a of a carcass. 
JP’279 is silent to a tire comprising a circumferential belt and two carcass plies.  However, Aoki et al. teaches a heavy duty tire comprising a pair of beads, a pair of sidewalls, a carcass 1, and a belt 2, 3.  Aoki et al. discloses the belt comprises 5 cord layers whose cords are made of organic fibers and are wound spirally in a circumferential direction of the tire (col. 2, lines 60+).  Aoki et al. discloses the carcass comprises 4 carcass plies each having turn-up portions and 1 turndown ply (col. 2, lines 46-50).  FIG. 1 illustrates a turn up portion of a carcass ply that is axially inside and having a greater height than a turn up portion of another carcass ply (see annotated FIG. 1 of Aoki et al. below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’279 with a circumferential belt and at least 2 carcass plies wherein a turn up portion of a carcass ply that is axially inside AND having a greater height than a turn up portion of another carcass ply since Aoki et al. teaches a heavy duty tire comprising a belt and carcass configuration that satisfies the claimed invention for the benefits of preventing damage of the tire and operating under high inner pressure and heavy load (col. 1, lines 50+) and providing a known tire internal structure; such as, belt and carcass configuration for the same class of tire of heavy duty tires yield predictable results. 

    PNG
    media_image1.png
    430
    526
    media_image1.png
    Greyscale

Regarding claims 17-20, the tire of JP’279 in view of Aoki et al. would satisfy claims 17-20 because Aoki et al. teaches 4 carcass plies each having turn-up portions and a turndown ply and satisfying the claimed limtiations.  See annotated FIG. 1 of Aoki et al. above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/04/2022